 322309 NLRB No. 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Review was requested of the Regional Director's findings that:(1) the petitioned-for, two-facility unit is an appropriate unit for col-
lective bargaining; and (2) that the Employer's salespersons properly
may be excluded from the unit found appropriate. Only the portion
of the Regional Director's decision addressing the first issue is at-
tached.In denying review of the Regional Director's finding that the peti-tioned-for, two-facility unit is an appropriate unit for bargaining, wenote that the presumptive appropriateness of a single-facility unit is
inapplicable where, as here, the petitioner seeks to represent a multi-
facility unit. NLRB v. Carson Cable TV, 795 F.2d 879, 886±887 (9thCir. 1986), citing NLRB v. First Union Management, 777 F.2d 330,334 (6th Cir. 1985). Cases cited by the Employer which involve pe-
titions seeking single-facility units, including Spring City KnittingCo. v. NLRB, 647 F.2d 1011 (9th Cir. 1981), are, therefore, inap-posite.Capital Coors Co. and Chauffeurs, Teamsters andHelpers Union Local No. 150, International
Brotherhood of Teamsters, AFL±CIO, Peti-
tioner. Case 20±RC±16830October 23, 1992ORDER DENYING REVIEWBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThe National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel, which has considered the Employer's request for
review of the Regional Director's Decision and Direc-
tion of Election (the relevant portion of which is at-
tached). The request for review is denied as it raises
no substantial issues warranting review.1The Employ-er's request for a stay of election is also denied.APPENDIXBackground. The Employer has two facilities located about90 to 100 miles or about a 2-1/2 to 3-hour drive apartÐa
main facility located in West Sacramento and a smaller ``sat-
ellite'' facility located in Truckee, California. The West Sac-
ramento and Truckee facilities are engaged in similar dis-
tribution operations. They each have separate territorial
agreements with the Employer's brewery. The geographic
area assigned to the West Sacramento facility includes the
following: Sacramento County; Yolo County; parts of Placer
County, including Roseville and Auburn; parts of El Dorado
County, including Placerville; parts of Yuba County, includ-
ing Marysville; parts of Sutter County, including Yuba City;
and parts of Sierra County. The geographic area for the
Truckee facility includes the California side of Lake Tahoe,
including North and South Lake Tahoe. The Truckee facility
services ski resorts, among other customers, and its business
is affected by winter road conditions in the Sierras.The physical layout of the West Sacramento facility con-sists of a two-story building, two refrigerated warehouses,
and storage areas. The first floor of the West Sacramento fa-
cility houses managers' offices, the lobby, the receptionist
desk, drivers' room, common break room and locker room.
The second floor, which is reached by stairway from the first
floor, houses the clerical offices and the hospitality room.The Truckee facility consists of a single building whichhouses administrative and clerical offices, a refrigerated
warehouse, and a storage area.Owner Adamson testified that in November 1970, when hestarted as a minority shareholder, vice president and general
manager of the forerunner of the Employer, then called the
Foster Company, the salesmen, warehousemen, draft employ-
ees, drivers and helpers at the West Sacramento location
were all covered under a Teamsters Local 888 contract. Of-
fice clericals were excluded from this unit. According to Ad-
amson, in 1973 or 1974, Teamsters Local 888 was decerti-
fied as the collective bargaining representative of employees
in this unit and there have been no unions representing any
employees of the Employer since that time.The West Sacramento Facility. The West Sacramento facil-ity employs approximately one hundred and fifty workers.
The following classifications of employees are employed at
the West Sacramento facility: drivers, helpers, chasers, ware-
housemen, recyclers, draft department employees, merchan-
disers, mechanics, special events employees, salespersons,
and office clerical personnel. Ben Gullo is the Operations
Manager of the Employer; his office, as well as those of
Owner Adamson and Managers Kroucik and Webber, are lo-
cated on the ground floor of the West Sacramento facility.
Gullo oversees the warehousemen, recyclers, drivers, draft
department employees, mechanics, helpers, chasers, and the
special events employees.Drivers. At its West Sacramento facility, the Employeremploys basically four types of drivers: (1) transport drivers;
(2) package route drivers; (3) van drivers; and (4) draft driv-
ers. The transport drivers deliver bulk loads and kegs to cus-
tomers such as Lucky and Seven-Eleven stores. The products
are delivered in bulk and are stored and delivered on pallets
with the use of a pallet jack and hand truck. Package route
drivers operate a truck and trailer with 10 to 12 doors that
open on the side; they utilize a hand truck to deliver the bev-
erages off the truck into customers' stores. The product is
not stored or delivered on pallets. Van drivers operate a box-
type utility van or Ryder truck and deliver cases of product
primarily to restaurants. Draft drivers use chilled vehicles to
deliver mostly kegs to customers that have beer on tap.Transport Driver Frank Dunn, who is employed at WestSacramento, testified that the Employer employs approxi-
mately 5 or 6 full-time transport drivers at that location; ap-
proximately 25 package route drivers; approximately 2 van
route drivers; and 1 draft driver. According to Dunn, the
package route and transport drivers have different starting
times commencing at 5 to 5:30 a.m., with the draft and van
drivers starting between 7 a.m. and 8 a.m. The drivers spend
about 1-1/2 hours at the facility each day; they use the same
locker room; wear identical uniforms; and handle and/or fill
out the same type of documents (daily truck reports, in-
voices, load sheets, summaries of stops, and collection re-
ports). Drivers receive their routes from clericals by going up
the back stairs of the facility to a room with three booths.
They also turn over their paperwork to clerical employees at
this location when they return from making their deliveries.
At the same time, the drivers put the money they have col-
lected from customers into a drop box after it is counted by
the clericals. The drivers also communicate (often via voice
mail) with the accounts receivable clerks in order to deter-
mine whether money is owing on an account and whether a 323CAPITAL COORS CO.delivery should be made. Dunn testified that the transportdrivers are prerouted the night before. Their trucks are load-
ed prior to their arrival at work because their bulk loads mustbe placed on pallets that must be pulled from the truck in
order, whereas the other drivers formulate their own routes
and count their own loads to insure that nothing is missing.
The drivers' trucks are loaded by the warehousemen. Trans-
port drivers may return to the facility two times a day for
additional loads; package drivers generally go out only once
a day; van drivers go out once or twice a day; and draft driv-
ers usually go out just once a day.Drivers at the West Sacramento facility are hourly paid be-tween $9 and $14.50 per hour; they punch a timeclock; they
generally receive no mileage reimbursement or car allowance
or commissions; they can earn overtime; and they work ei-
ther a 4-day, 10-hour-a-day schedule, or a 5-day, 8-hour-a-
day schedule. Dunn testified that the drivers have had incen-
tive programs two or three times a year, mostly during holi-
day seasons. Under such programs, the drivers are divided
into teams and a point system is utilized based on such fac-
tors as the drivers' attendance records and quality of paper-
work turned in; at the end of the month, the employees on
the team with the most points each receive $100, and a pizza
party is given by the Employer in their honor. Drivers (with
two exceptions) are not allowed to park in the Employer's
parking lot and they cannot enter the warehouse, offices, or
hospitality room upstairs unless they are authorized to do so.
The drivers sometimes interchange jobs as transport, pack-
age, van, and draft drivers. Dunn testified that he has worked
not only as a transport driver, but also as a package, van and
draft driver. Drivers attend approximately five or six ``driv-
ers'' meetings a year which are also attended by helpers and
chasers. Drivers also attend two or three other general meet-
ings a year that are also attended by all other employees.The drivers are supervised by Operations Manager BenGullo and they are also supervised by Shift Coordinators
Tim Sevigney and Norman Alvarado, as discussed below.Chasers and Helpers. At West Sacramento, the Employeremploys approximately 10 chasers and helpers to assist the
drivers in delivering the Employer's products to customers.
Chasers drive company vehicles and follow transport drivers
to customer locations. They help the transport drivers unload
and break down the pallets of the product. A helper performs
a similar function for package route drivers except that the
helper rides with the driver in his or her truck. The chasers
and helpers work the same hours as the drivers. Full-time
helpers and chasers earn $8 an hour and part-time helpers
and chasers earn $6 to $7.50 per hour. Helpers work as chas-
ers and vice versa and both chasers and helpers also some-
times perform warehouse work. Helpers and chasers are su-
pervised by Sevigney and Alvarado and by Gullo.Draft Department Employees. There are four employees inthe draft department, including one or two draft drivers. The
draft driver(s) deliver draft beer to bars and restaurants that
have beer on tap. The other draft department employees op-
erate company vehicles to deliver products to customers,
clean and repair draft beer taps, and install draft equipment
for customers. Draft department employees are hourly paid
and earn between $8.40 and $11.45 per hour. They also
sometimes work with the drivers as chasers and helpers.
Draft department employees report to Ben Gullo.Warehousemen and Recyclers. The Employer employs ap-proximately 25 warehousemen and one recycler. Warehouse-
men operate forklifts and load and unload products from
trucks and from railroads cars. The warehousemen earn be-
tween $6.50 and $15.45 per hour. They work on three shifts.Warehousemen rarely perform other types of work. The recy-
cler, who works in a booth near the front gate of the West
Sacramento facility, weighs and purchases aluminum cans
and glass brought in by members of the public. He also oper-
ates a machine that crushes aluminum cans and glass. The
recycler (Ray Macias) earns $7.25 an hour and works Tues-
days through Saturdays. Macias has also worked in the ware-
house, although he does not do so very often. On Mondays,
Warehouseman Moses Sanchez performs the recycler's job;
Sanchez works in the warehouse on other workdays. The
warehousemen and the recycler report to Warehouse Man-
ager Steve Gula, who is stipulated to be a supervisor and/or
manager under the Act. Gula, in turn, reports to Gullo who
oversees the warehouse operation.Merchandisers. There are approximately ten to fifteenmerchandisers at the West Sacramento facility. Merchan-
disers operate company vehicles, stock customer shelves with
products, and build and tear down displays of the Employer's
products at customers' facilities. They may sometimes drive
their own vehicles if there are no Employer vehicles avail-
able. Merchandisers earn $6 an hour. They are supervised by
Sales Manager Webber, who is stipulated to be a supervisor
and/or manager under the Act. Merchandisers also occasion-
ally work as chasers or helpers. In addition, Dunn testified
that Merchandiser Jess Abarca has worked as a recycler.Salespersons. Approximately thirty salesmen are employedat the Employer's West Sacramento facility. The salesmen
sell products to customers, they may stock shelves, and some
of them put up and tear down displays. Dunn testified, how-
ever, that most of the salesmen do not perform such physical
labor but instead leave notes for the merchandisers or helpers
to do so. Salesmen are salaried ($26,000 to $37,000 a year),
and are paid a commission, as well as a monthly allowance
of about $375 for reimbursement of the costs associated with
using their own vehicles to perform their work. They must
telephone their orders from customers into the warehouse be-
tween 3 and 5 p.m. each day so that the warehousemen can
load the products for delivery the next day. On a daily basis,
the salesmen and drivers use their mail boxes at work to ex-
change notes with each other regarding such matters as cus-
tomer needs or problems, amounts owing from customers,
and other matters. Sales Manager Webber supervises the
salesmen. As indicated above, the parties have stipulated that
Webber, the sales district managers, the director of sales and
marketing, Dale Kroucik, and sales planning and analysis di-
rector Kelly Shelton are supervisors under the Act who
should be excluded from the unit.Clerical Employees. The clerical office personnel includetwo accounts receivable clerks, one accounts payable clerk,
one payroll clerk, one order desk clerk, two research employ-
ees, two to three computer operators, one receptionist, and
one inventory control clerk. Owner Adamson testified that
the clericals are cross-trained in each others' jobs. The office
clerical employees (except Russ Gerrig and Office Manager
Howell) are hourly paid and earn between $7.75 and $12 an
hour. They are permitted to park in the Employer's parking
lot. The office clerical employees are supervised by Office 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Manager Jana Howell, who has her desk in the second flooroffice area at the West Sacramento facility.Special Events Employees. Dave King, the special eventssupervisor, is the only full-time employee in the special
events department. In addition to King, there is one part-time
special events employee, Paul Blakely. King and Blakely de-
liver products to special events, such as fairs, festivals, and
rodeos; they install banners and posters; and they deliver spe-
cial trailers with taps and spouts to special events sites. King
is salaried and earns $1153.85 bi-weekly. Blakely is hourly
paid and earns $6 an hour. These employees report directly
to Gullo.Mechanics. The Employer employs three mechanics in itsrepair shop. The mechanics maintain and repair the Employ-
er's fleet of vehicles and other equipment, such as trailers,
forklifts and automobiles. It is rare for mechanics to be in-
volved in making deliveries but they may do so if a driver's
vehicle is broken down. The lead or senior mechanic, John
Cole, is salaried and is paid $1430.40 on a bi-weekly basis.
As indicated above, the parties are in agreement, and I find,
that Cole is an employee who should be included in the unit.
The mechanics, including Cole, report to Gullo.All drivers, helpers, chasers, merchandisers, draft employ-ees, warehousemen, special events employees and recyclers
wear the same type of uniform; they punch in at the same
time clock; they are not (with two exceptions) allowed to
park in the Employer's parking lot as are the clerical em-
ployees and salespersons. Salespersons do not wear uniforms;
they drive their own vehicles; they are paid salaries, a com-
mission, and a car allowance. They are not required to report
to the office and they do not punch a time clock. They attend
separate sales meetings and special events not attended by
the drivers or other employees. The salesmen do have con-
tact with other employees at general employee meetings held
two times a year and at Employer picnics. All West Sac-
ramento employees receive similar benefits and use the same
break room.The Truckee Facility. The Truckee facility employs about12 employees in the following classifications: 2 salespersons,
2 warehousemen, 3 drivers, 1 relief driver, 1 merchandiser,
1 clerical employee, and 1 employee who spends about half
his time selling and half his time merchandising. Branch
Manager Bill Feckers is in charge of the facility and he is
stipulated by the parties to be a supervisor under the Act.The Truckee facility does not employ any recyclers, draftemployees, special events employees or mechanics. The
trucks utilized by the Truckee facility are all leased from a
separate leasing company called Ryder, and Ryder provides
any repair services that are necessary. The drivers at Truckee
work schedules similar to those at West Sacramento and they
earn between $7 and $10.75 an hour; warehousemen earn be-
tween $7 and $8 an hour; and the one clerical employee
earns $10 an hour.Owner Adamson and West Sacramento Driver Frank Dunntestified that the West Sacramento drivers haul bulk loads of
beer to the Truckee facility about once or twice a week.
Dunn testified that when he hauls a load to Truckee, he
interacts with the clerical there and with Warehouseman
Dave Tamiath. The West Sacramento drivers unload their
bulk loads at Truckee, sometimes with the warehouseman's
help, and they collect empty bottles to return to their own
facility. The West Sacramento drivers also temporarily trans-fer to Truckee to help make deliveries when that facility isshorthanded or is very busy. Owner Adamson likewise testi-
fied that if employees at Truckee are injured, on vacation, orill, the Employer sends someone from its West Sacramento
facility to substitute for them. Dunn testified that in 1992, he
had hauled beer to Truckee about 12 times and had tempo-
rarily gone there to work on three occasions for about a
week each time.According to Dunn, he sometimes drives a vehicle rentedfrom Ryder at Truckee and he sometimes takes an Employer-
owned vehicle from West Sacramento to Truckee for use at
that facility. The work he performs at Truckee is the same
type of work that he performs at West Sacramento. Dunn
likewise testified that the warehousemen at Truckee are per-
forming similar work and using similar equipment as the
warehousemen at West Sacramento.Owner Adamson testified that the Truckee facility waspurchased in approximately May 1982. According to Adam-
son, Branch Manager Feckers is in charge of the Truckee fa-
cility and Feckers reports to Sales Manager Kroucik, whose
office is at the West Sacramento facility. Adamson testified
that Feckers has independent authority to discipline, termi-
nate, and to hire employees at Truckee but ``[h]e normally
would call somebody just for a second opinion. He might
call me.'' Adamson testified that Kroucik visits the Truckee
facility approximately once a month and that he (Adamson)
does so somewhat less often. Feckers also visits the West
Sacramento facility whenever a new product is being intro-
duced. According to Adamson, the Truckee facility has the
same distributing function as does the West Sacramento fa-
cility although it is smaller and its business is more seasonal.
Adamson further testified that the Truckee facility is run ac-
cording to the same standards as the West Sacramento facil-
ity. The policy and training manuals used at Truckee are the
same as those used at West Sacramento.The wage rates of the Truckee employees differ somewhatfrom that of employees at the West Sacramento facility; driv-
ers at Truckee earn between $7 and $10.75 an hour as com-
pared to drivers at West Sacramento, who earn between $9
and $14.50 per hour; the clerical employee at Truckee earns
$10 an hour; warehousemen earn $7 to $8.50 an hour at
Truckee as compared to those at West Sacramento, who earn
between $6.50 and $15.45 an hour. The salesmen receive a
different commission but their mileage allowance is the same
at both facilities.The employees' fringe benefits are essentially the same atboth facilities with the exception that Truckee employees get
a floating holiday instead of an established holiday at Christ-
mastime which is given to the West Sacramento employees.
Personnel files for both Truckee and West Sacramento em-
ployees are kept at the West Sacramento facility. The West
Sacramento facility also processes timecards and attendance
slips for the Truckee facility and generates its payroll. Pay-
day occurs on the same day for both facilities. The accounts
receivable and accounts payable work for Truckee is handled
by the West Sacramento facility; the drivers at Truckee call
Sacramento for information on their accounts receivable. Ad-
amson and the inventory control clerk at West Sacramento
handle a lot of the ordering for the Truckee facility. Adam-
son testified that the Employer keeps a ``separate financial''
on the Truckee operation and Truckee has a separate bank
account. Although accounts payable are handled out of West 325CAPITAL COORS CO.Sacramento, deposits are made in Truckee; the Employertransfers funds from its Truckee account to its West Sac-
ramento bank account and then pays Truckee's bills out of
that account.Analysis: Whether the Scope of Unit Should Include Em-ployees at Both the West Sacramento and Truckee Facilities.As stated above, the Petitioner seeks to represent employees
at both the Employer's West Sacramento and Truckee facili-
ties. The Employer takes the position that employees at the
Truckee facility are not properly included in the unit.The Board determines whether a multilocation or singlelocation unit is appropriate based on its evaluation of the
community of interests among employees working at the dif-
ferent locations, including: (1) similarity in employee skills,
duties, and working conditions; (2) functional integration of
the business, including employee interchange; (3) centralized
control of management and supervision; (4) geographical
separation of facility and extent of union organization; and
(5) employee choice. NLRB v. Carson Cable TV, 795 F.2d879 (9th Cir. 1986).Applying the foregoing principles, it is concluded thatthere is a sufficient community of interest to warrant includ-
ing the Truckee employees in the unit with employees at the
West Sacramento location. Thus, despite the 90-mile physical
separation of these two facilities, their separate immediatesupervision, and the differences in pay rates, the function ofboth facilities is the same; both are owned by the same Em-
ployer; the overall supervision is the same; the work and
skills of the employees at both facilities are essentially the
same; employees from West Sacramento do interchange with
those at Truckee and they have contact with each other on
a regular basis; employee rules, payroll, the ordering of mer-
chandise, and certain other functions are centrally controlled
at West Sacramento; and (with one exception) employee
fringe benefits at both facilities are the same. The evidence
of bargaining history that dates prior to 1973 or 1974 at the
Employer's West Sacramento facility does not require a dif-
ferent result. See Esco Corp., 298 NLRB 837 at 839 (1990).Finally, it is concluded that Spring City Knitting Co. v.NLRB, 647 F.2d 1011, 1014 (9th Cir. 1981), cited by theEmployer, is not controlling herein. In that case the Union
petitioned for separate units at the two locations involved
and the issue was whether each of those separate units could
constitute an appropriate unit or whether the only appropriate
unit was one that included employees at both locations. Here,
by contrast, the Petitioner is seeking to represent employees
at both employer locations in a single unit and the issue is
whether that unit constitutes an appropriate unit.Accordingly, the unit herein will include employees atboth facilities.